Case 2:20-cv-00012-JRS-MJD Document 62-2 Filed 01/06/21 Page 1 of 1 PageID #: 765




               ~ UNITEDSTIJTES
               lf!iiil POSTIJL SERVICE e
                       USPS TRACKING #




                 11111                     11111                    ¢0 12982-104 ¢0
                9114 9023 0722 4290 6096 33                                U S Di str Court
                                                                           921 OHIO ST
                                                                           Room #104
                                                                           Terre Haute, IN 47807
                                                                           United States




                                                FILED
                                                JAN    6 2021                                                                      ) s:
                                                                                            l'"-'ITrn ~TATr~ M/\n~' f/\1           ) )>
                                                                                                                                   J-
                                             U.S. CLERK'S OFFICE:                           ,,,.. er /\Cf ' r-r r ~ r ;--' r;y -   J r
                                                                                                                                   1 "Tl
                                            TERRE HAUTE, INDIANA                              ~!\ ''!'("                  r,       ) ;;o
                                                                                                                                   iO
                                                                                                                                   5s:
                                                                                                                                   • "Tl
                                                                                                                                   ;m
                                                                                                                                   -o
                                                                                                                                     m
                                                                                                                                     ;;o
                                                                                                                                     )>
                                                                                                                                     r
